FLYNN, J.,
dissenting.
I agree with the majority that the “economic damages that can be awarded as restitution include reasonable expenses necessarily incurred by a victim to redress the harm caused to the victim by a defendant’s criminal conduct.” 273 Or App at 594. I respectfully disagree, however, that the language of the victim’s restitution request, here, precludes an award of restitution for the expense necessary for the victim to obtain a Family Abuse Prevention Act *601(FAPA) restraining order. I dissent separately to emphasize my understanding that our causation standard does not make restitution dependent on whether defendant’s commission of the crime of strangulation was “sufficient to cause” the victim’s need for a restraining order. Id. at 595.
We have repeatedly affirmed orders of restitution when the defendant’s criminal conduct was not sufficient to cause the harm, i.e., when additional contribution from subsequent events was needed to produce the ultimate damage. See State v. Stephens, 183 Or App 392, 394, 399, 52 P3d 1086 (2002) (in sentence for conviction of unauthorized use of a vehicle and possession of stolen vehicle, affirming restitution order for expense of wheels and tires that went “missing” from the stolen vehicle while defendant had possession of the car); State v. Porter, 113 Or App 326, 329, 832 P2d 1257 (1992) (in sentence for conviction of attempting to elude a police officer, affirming restitution order for damage to a patrol car caused when officer lost control and hit a tree stump while pursuing the defendant); State v. Doty, 60 Or App 297, 300, 653 P2d 276 (1982) (in a sentence for a conviction for burglary, affirming restitution order that included cost of items arguably stolen from victim’s home by someone else after defendant kicked in the door, because the defendant’s criminal acts “facilitated” the loss).
Although ORS 31.710(2)(a) — the definition of “economic damages” — uses the phrase “necessarily incurred” to describe some examples of “objectively verifiable monetary losses,” that statute does not purport to specify a standard of causation necessary for recovery of those “objectively verifiable monetary losses.” Rather, ORS 31.710(2)(a) defines “economic damages,” as distinguished from “noneconomic damages,” the recovery of which the statute purports to limit in civil actions. The definition leaves the standard of causation to be set by the particular statutory or common-law authority under which the damages are claimed — here ORS 137.106(l)(a). Thus, we have explained that “there are three prerequisites to an order of restitution: (1) criminal activities, (2) economic damages, and (3) a causal relationship between the two.” State v. Pumphrey, 266 Or App 729, 733, 338 P3d 819 (2014), rev den, 357 Or 112 (2015).
*602In this case, the first prerequisite has never been denied. And I see no basis for dispute that the record permits an inference that the second prerequisite is met, i.e., an inference that, under the circumstances, the victim’s cost to secure a restraining order was an objectively verifiable and necessarily incurred1 monetary expense. That leaves only the question whether the trial court could find the required causal relationship between the defendant’s criminal activities and the victim’s economic damages. To supply the necessary connection, we have held that the “defendant’s criminal activities must be a ‘but for’ cause of the victim’s economic damages [; however,] the damages need not be the direct result of [the] defendant’s criminal activity.” Pumphrey, 266 Or App at 734 (emphasis in original; citing Stephens, 183 Or App at 396).
I view our decision in Pumphrey as offering a particularly pertinent illustration of allowing restitution for expenses when the defendant’s criminal conduct was a “but for” cause but not a “sufficient” cause. The defendant in Pumphrey was convicted of violating a stalking protective order by contacting the victim at her place of work, which caused the victim to “suffer severe panic attacks and fear of [the] defendant[.]” 266 Or App at 735-36. The victim later incurred expenses related to changing her locks and, as we explained, “testified that she changed her locks because [the] defendant had learned her home address.” Id. at 736 (emphasis in original). Despite that additional contribution from subsequent, uncharged conduct, we rejected the defendant’s contention that no evidence connected those expenses to the defendant’s charged criminal activity sufficiently to permit restitution. Id. at 735-36. We also rejected the defendant’s argument that “expenses associated with preventing future crimes are necessarily unrelated to the crimes for *603which a defendant already has been convicted.” Id. at 736. As in Pumphrey (and Stephens and Porter and Doty), it is enough that defendant’s criminal act of strangling the victim was a “but for” cause of her need to seek a restraining order, even if other, uncharged activity is also a “but for” cause.
The trial court found that “but for” causal connection, and our standard of review — in my opinion — requires us to affirm. See, e.g., State v. Jordan, 249 Or App 93, 96, 274 P3d 289, rev den, 353 Or 103 (2012) (“We review the trial court’s factual findings in connection with an award of restitution to determine whether there is any evidence to support them.”). The itemized bill from the victim’s attorney shows that the victim first contacted the attorney regarding a restraining order on the day that defendant posted bond for his release from jail — the day following the strangulation when the victim became at risk of direct contact from defendant. This is some evidence from which the trial court could infer that the crime — particularly its effect on the victim — was a “but for” cause of the victim’s need to secure protection. As in Pumphrey, that cost to secure protection could be awarded as restitution.
Moreover, the record shows that the need to protect victims of domestic violence from future contact is such a well-recognized consequence of the crime that a condition of “no contact” was part of the preprinted forms given to defendant, both when he was arraigned and when he was released from custody pending trial. Thus, I am unwilling to second guess the trial court’s finding that defendant’s crime of domestic violence caused the victim’s need to prevent contact, a need that ultimately was met with the FAPA order. See State v. Bullock, 135 Or App 303, 307, 899 P2d 709 (1995) (causal requirement of ORS 137.106(1) met because the emotional and psychological problems the victim developed after sex abuse, which required victim’s placement in residential treatment, “were a natural consequence of defendant’s criminal activities”). Evidence that the victim sought a FAPA order after the prior “no-contact” provision failed to adequately protect her may mean that defendant’s subsequent acts were also a “but for” cause of the victim’s damages. But, as Pumphrey, Stephens, Porter, and Doty all make clear, the *604combining of charged criminal conduct with uncharged conduct to bring about monetary losses does not preclude a finding that the crime was a “but for” cause of the loss.
Although I have reservation about using the mechanism of restitution to shift the cost of a victim’s private attorney to defendants, we have already taken that path. In State v. Mahoney, 115 Or App 440, 442, 838 P2d 1100 (1992), modified on recons, 118 Or App 1, 846 P2d 413, rev den, 316 Or 142 (1993), the victim of ongoing sexual abuse paid for an attorney’s assistance and advice through the process of obtaining a criminal complaint and conviction against the defendant. We affirmed an award of restitution for the victim’s attorney fees, reasoning that “[t]here is little question but that the attorney fees were incurred because of defendant’s criminal activities.” Id. at 443. In State v. Ramos, 267 Or App 164, 179, 340 P3d 703 (2014), rev allowed, 357 Or 143 (2015), an insurance company denied its insured’s fire claim as fraudulent and then paid a private attorney to help secure the indictment and conviction of its insured for arson and attempted theft. We affirmed an award of restitution for those private attorney fees.
In both Ramos and Mahoney, the private attorney helped the victim ensure that the state’s criminal justice process functioned effectively. The fees incurred by the victim, here, served a similar purpose. Beginning with defendant’s arraignment for strangulation, the criminal justice process imposed restrictions intended to protect the victim from further contact. When contact, nevertheless, continued, the victim hired a private attorney to effectively enforce the “no contact” protections through a FAPA restraining order. Assuming that we have correctly taken the path of including some private attorney fees within the scope of permitted restitution, I am unwilling to hold that the path stops short of allowing victims of domestic violence to recover attorney fees necessary to secure protection from contact by the abuser.
I respectfully dissent.
Ortega, J., Nakamoto, J., and Egan, J., join in this dissent.

 Our cases suggest that whether an expense is “necessarily incurred” may be proved by evidence that the victim perceived a need for the expense. See State v. Ramos, 267 Or App 164, 178, 340 P3d 703 (2014), rev allowed, 357 Or 143 (2015) (affirming restitution award for attorney fees when insurance company — after denying a fire insurance claim as fraudulent — decided it needed a private attorney to help secure an indictment and conviction of its insured); State v. Jordan, 249 Or App 93, 100, 274 P3d 289, rev den, 353 Or 103 (2012) (affirming restitution award for expense of naturopathic treatments and organic foods for brain injury victim based on evidence victim’s wife “believed” those were “really successful”).